United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1529
Issued: December 11, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 9, 2012 appellant filed a timely appeal from a June 26, 2012 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that his disability for
the period December 20, 2011 through February 14, 2012 was causally related to his
employment injury.
FACTUAL HISTORY
On September 9, 2008 appellant, then a 61-year-old clerk, filed an occupational disease
claim (Form CA-2) alleging that he sustained a right toe condition due to factors of his federal
1

5 U.S.C. § 8101 et seq.

employment. OWCP accepted the claim for right great toe contusion, hallux valgus and bunion.
It authorized right toe and foot surgeries, which appellant underwent on July 15, 2010 and
April 21, 2011.
On December 20, 2011 appellant filed a claim for compensation for the period
December 20, 2011 through January 3, 2012 and submitted a November 16, 2011 report by
Dr. Robert J. Fink, a Board-certified orthopedic surgeon, who diagnosed status post surgery of
the left foot. Dr. Fink indicated that appellant was taking narcotic pain medication and was
totally incapacitated for duty. He took appellant off work from November 16, 2011 to
January 18, 2012.
In a January 3, 2012 letter, OWCP requested additional medical evidence and afforded
appellant 30 days for submission.
On January 10, 2012 appellant filed a claim for compensation for the period January 6
to 17, 2012 and submitted a January 18, 2012 duty status report by Dr. Fink who diagnosed right
large toe status post surgery and opined that appellant was not able to work.
On February 6, 2012 appellant filed a claim for compensation for the period February 2
to 14, 2012 and submitted a January 18, 2012 report by Dr. Anatoly Rozman, a physician Boardcertified in physical medicine and rehabilitation, took appellant off work from January 18 to
March 19, 2012. In a February 20, 2012 report, Dr. Fink took appellant off work from
February 20 to April 4, 2012 and indicated that appellant was unable to work until
April 18, 2011. Appellant also submitted two statements indicating that he was seen in therapy
on intermittent dates during the period June 16, 2011 through May 3, 2012.
In an April 20, 2012 report, Dr. Rozman indicated that a March 3, 2011 x-ray showed
narrowing of the metatarsophalangeal joint, medial exostosis. Right calcaneus showed no spurs
with some soft tissue swelling at the level of the plantar fascia. An electromyography (EMG)
test revealed L4-5 radiculopathy. Dr. Rozman opined that appellant had reached maximum
medical improvement and advised that he was not ready to start walking a full day long.
Appellant submitted a urine toxicology review from Dr. Fink dated April 10, 2012 and a
magnetic resonance imaging (MRI) scan of the right great toe dated November 10, 2009.2
By decision dated June 26, 2012, OWCP denied appellant’s claim for disability for the
period December 20, 2011 through February 14, 2012 on the basis that the medical evidence
submitted was not sufficient to support disability due to the employment injury.
LEGAL PRECEDENT
Section 8102(a) of FECA3 sets forth the basis upon which an employee is eligible for
compensation benefits. That section provides: “The United States shall pay compensation as
2

Appellant retired from the employing establishment effective April 2, 2012.

3

5 U.S.C. § 8102(a).

2

specified by this subchapter for the disability or death of an employee resulting from personal
injury sustained while in the performance of his duty....” In general the term “disability” under
FECA means “incapacity, because of an employment injury, to earn the wages the employee was
receiving at the time of injury.”4 This meaning, for brevity, is expressed as disability for work.5
For each period of disability claimed, the employee has the burden of proving that he or she was
disabled for work as a result of the accepted employment injury.6 Whether a particular injury
caused an employee to be disabled for employment and the duration of that disability are medical
issues which must be proved by the preponderance of the reliable, probative and substantial
medical evidence.7
Disability is not synonymous with physical impairment, which may or may not result in
an incapacity to earn wages. An employee who has a physical impairment causally related to his
or her federal employment, but who nonetheless has the capacity to earn the wages he or she was
receiving at the time of injury, has no disability as that term is used under FECA and is not
entitled to compensation for loss of wage-earning capacity. The Board will not require OWCP to
pay compensation for disability in the absence of any medical evidence directly addressing the
particular period of disability for which compensation is claimed. To do so would essentially
allow employees to self-certify their disability and entitlement to compensation.8
ANALYSIS
The Board finds that appellant has not established that he was disabled for the period
December 20, 2011 through February 14, 2012 causally related to his employment injury. While
OWCP accepted that appellant sustained an employment injury, appellant bears the burden to
establish through medical evidence that he was disabled during the claimed time periods and that
his disability was causally related to his accepted injury.9 The Board finds that appellant
submitted no rationalized medical evidence explaining how the employment injury materially
worsened or aggravated his right foot and toe conditions causing his disability for work from
December 20, 2011 to February 14, 2012.
On January 18, 2012 Dr. Rozman took appellant off work from January 18 to
March 19, 2012. On April 20, 2012 he indicated that a March 3, 2011 x-ray showed narrowing
of the metatarsophalangeal joint and that the right calcaneus showed no spurs with some soft
tissue swelling at the level of the plantar fascia. Dr. Rozman opined that appellant had reached
maximum medical improvement and advised that he was not ready to start walking a full day
long. Although he opined that appellant was disabled, he failed to provide a rationalized medical
4

20 C.F.R. § 10.5(f). See also William H. Kong, 53 ECAB 394 (2002); Donald Johnson, 44 ECAB 540, 548
(1993); John W. Normand, 39 ECAB 1378 (1988); Gene Collins, 35 ECAB 544 (1984).
5

See Roberta L. Kaaumoana, 54 ECAB 150 (2002).

6

See William A. Archer, 55 ECAB 674 (2004).

7

See Fereidoon Kharabi, 52 ECAB 291, 292 (2001).

8

Id.

9

See supra notes 6-7. See also V.P., Docket No. 09-337 (issued August 4, 2009).

3

explanation that appellant had employment-related residuals and that those residuals prevented
him from continuing in his federal employment. Thus, these reports do not establish that he has
disability for work due to the employment injury.
In his reports, Dr. Fink diagnosed status post right toe surgery and opined that appellant
was totally incapacitated for duty due to taking narcotic pain medication. He took appellant off
work for the periods November 16, 2011 through January 18, 2012 and February 20 through
April 4, 2012. The Board finds that Dr. Fink also did not provide a rationalized medical opinion
to establish that appellant’s disability during the periods claimed was causally related to the
accepted employment injury.
The November 10, 2009 MRI scan is diagnostic in nature and therefore does not address
causal relationship.
The two statements prepared by an office manager indicating that appellant was seen in
therapy on intermittent dates during the period June 16, 2011 through May 3, 2012 do not
constitute medical evidence as they were not prepared by a physician.10
Appellant has not submitted any rationalized medical evidence establishing that he was
disabled during the period December 20, 2011 through February 14, 2012 causally related to the
accepted employment-related conditions. Thus, he has not met his burden of proof to establish
that he is entitlement to compensation for total disability.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his
disability for the period December 20, 2011 through February 14, 2012 was causally related to
his employment injury.

10

Lay persons are not competent to render medical opinions. See James A. Long, 40 ECAB 538, 542 (1989); see
also A.C., Docket No. 11-549 (issued December 14, 2011).

4

ORDER
IT IS HEREBY ORDERED THAT the June 26, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 11, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

